


110 HR 3386 IH: Mickey Wright

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3386
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Cohen (for
			 himself, Mr. English of Pennsylvania,
			 Mr. Davis of Illinois,
			 Mr. Gonzalez, and
			 Mr. Arcuri) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for transporting the corpses of homicide victims across State lines
		  with intent to prevent their use as evidence.
	
	
		1.Short titleThis Act may be cited as the
			 Mickey Wright
			 Act.
		2.Transportation of
			 homicide victim’s corpse across State lines
			(a)In
			 generalChapter 51 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					1153.Transportation
				of homicide victim’s corpse across State lines
						(a)Whoever knowingly transports or attempts to
				transport any portion of the corpse of a homicide victim across a State line
				with intent to prevent its use as evidence in a criminal prosecution related to
				the homicide shall be fined under this title, imprisoned for life or any term
				of years, or both.
						(b)The defendant shall serve a sentence of
				imprisonment imposed under this section consecutively to any sentence of
				imprisonment imposed in relation to the underlying homicide.
						(c)As used in this
				section the term homicide means any killing which is criminally
				punishable in the place it
				occurs.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1153. Transportation of homicide victim’s
				corpse across State
				lines.
					
					.
			
